Citation Nr: 9935774	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-12 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an aortic heart 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to March 
1964.


This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The evidence shows that the veteran currently has an 
aortic heart disorder.

2.  The evidence shows that the veteran incurred a systolic 
heart murmur in service.

3.  The evidence shows that it is plausible that there exists 
a nexus between the veteran's current heart disorder and his 
in-service systolic heart murmur.


CONCLUSION OF LAW

The claim of entitlement to service connection for an aortic 
heart disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), the VA has a duty to assist 
only those claimants who have established well grounded 
(i.e., plausible) claims.  More recently, the United States 
Court of Appeals for Veterans Claims (Court or CAVC) issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  


Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

As stated above, the first element of a well grounded claim 
requires evidence of a current disability.  The evidence in 
this case shows that the veteran underwent surgery in January 
1997 for, inter alia, aortic valve replacement due to severe 
aortic insufficiency.  Under 38 U.S.C.A. § 1101(3), all 
cardiovascular diseases are considered chronic and the Board 
therefore finds that the veteran has a current disability and 
that the first element of a well grounded claim is 
accordingly satisfied.

With regard to the second element of a well grounded claim - 
in-service occurrence or aggravation of a disability - the 
Board notes that there is a discrepancy in the veteran's 
service medical records.  The RO found that the veteran had a 
Grade II sy[s]tolic blowing heart murmur at base functional 
upon entrance into the military.  This finding was based on 
one of the reports of medical examination (Standard 

Form 88) that indicates the aforementioned murmur in box 74 
(summary of defects and diagnoses) and shows in box six a 
date of examination of "3-13-60," written in longhand with 
ink.  However, close scrutiny of this form tends to show that 
this date was written in error.  Under the purpose of 
examination section of this form, for example, it states 
(also in ink) "RAD," which is an acronym for "release from 
active duty."  In the center of the form is a stamped date 
of "MAR 25 1964."  Further, it should be noted that the 
remainder of the form is written in longhand with pencil, as 
if it were a draft.  This is corroborated by the presence of 
a second report of medical examination, which is typed in its 
entirety, lists the purpose of examination as "RAD" and 
shows a date of examination of "3-13-64."  A comparison of 
the two documents reveals that the second (typed) form 
contains identical findings and measurements as the form 
written in longhand.  For example, both forms indicate 
identical measurements for weight (130), blood pressure 
(116/78), sitting pulse (66) and chest x-ray film number 
(014436).  Additionally, the dental indicators as shown in 
box 44 are identical in both medical reports.  In contrast, 
an inspection of the veteran's entrance examination (dated 
"25 Mar 60") shows a weight of 112 pounds, a blood pressure 
measurement of 130/88, a sitting pulse of 76, and a 
subsequently performed chest x-ray film number of 87627.  
More importantly, the veteran's entrance examination report 
does not indicate a heart murmur or defect or any other 
abnormality.  It is the conclusion of the Board that the date 
of examination on the "draft" medical examination report 
was written in error and should read "3-13-64."  Therefore, 
since there is no competent medical evidence showing either 
that the veteran had a heart murmur upon entrance into the 
military or that one ever existed pre-service, under the 
presumption of soundness doctrine the veteran's heart murmur 
is found to have been incurred in-service and the second 
element of a well grounded claim is thus satisfied.  
38 C.F.R. § 3.304(b) (1999).

Finally, a determination must be made regarding whether a 
nexus exists between the veteran's current aortic heart 
disorder and the in-service occurrence of his systolic heart 
murmur.  After reviewing the evidence, the Board finds that 
such a nexus is at least plausible.  Just prior to the 
veteran's surgery, Dr. Grullon stated in a December 29, 1996, 
consultation report that the veteran has a history of heart 

murmur and that his aortic insufficiency is "probably of 
rheumatic origin and has been chronic and worsening over the 
years, based on dilation of the aorta and left ventricle."  
Evidence in the record indicates that the veteran incurred 
rheumatic fever during his childhood.  However, as stated 
above, the veteran was not diagnosed with a heart murmur upon 
entrance into the military.  One could surmise therefore that 
the in-service occurrence of a systolic murmur is evidence of 
an aggravation of the veteran's rheumatic-based heart 
disorder.  While it is unclear whether the veteran's in-
service heart murmur was a manifestation of an underlying 
aortic deficiency (and whether, by extension, it is connected 
to his present aortic heart disorder), it is at least 
plausible that such a nexus exists and therefore the Board 
finds that the third element of a well-grounded claim is 
satisfied.     

Therefore, as there is evidence of a current aortic heart 
disability, an in-service occurrence of a heart murmur, and a 
possible nexus between the two, the Board finds that the 
veteran has satisfied the requirement of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  It is now 
incumbent upon VA to reconsider this claim on the merits; 
therefore, this claim is accordingly remanded for further 
development.


ORDER

The claim of entitlement to service connection for an aortic 
heart disorder is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for an 
aortic heart disorder is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).


As indicated above, it remains unclear whether and how the 
veteran's current aortic heart disorder and his in-service 
systolic heart murmur are related.  The Board is of the 
opinion that an independent medical examiner (IME) must make 
this determination as the Board is unqualified to render 
medical opinions.  However, before such a consultation is 
sought, the Board feels it is necessary to garner additional 
evidence so that the IME can offer an informed opinion.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
accorded him treatment for his aortic 
heart disability since April 1997.

2.  Upon receipt of any and all such 
names and addresses, and duly executed 
authorization for the release of private 
medical records if necessary, the RO 
should request that all health care 
providers identified by the veteran 
furnish legible copies of all medical 
records compiled pursuant to treatment 
accorded him for his aortic heart 
disability.  

3.  With specific reference to the 
veteran's heart surgery in January 1997, 
the RO should request from Columbia 
Medical Center, Sanford, Florida, copies 
of the veteran's operation and pathology 
reports.  

4.  Following completion of all requested 
actions, the RO should review the claim, 
and determine whether  service connection 
for the veteran's aortic heart disability 
can now be granted.  If the decision 
remains in any manner adverse to the 
veteran, he and his 

representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond thereto. The appellant 
has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The case should 
then be returned to the Board for further 
appellate consideration, as warranted. 

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.




		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).












